Title: To James Madison from Benjamin Fry, 10 April 1802 (Abstract)
From: Fry, Benjamin
To: Madison, James


10 April 1802, Newport. Refers to his letter to JM of 2 Feb. enclosing accounts and papers relating to his claim against France for the capture of the brig Favorite by a French privateer after the Convention of 1800 was signed. Has not received a reply from JM “but was informd. by a line from my good friend Christr. Ellery Esqr. that he Conversd. with you Sir on the Subject, and that you informd. him my papers woud. be Returnd to me with a letter of directions &C and that the Papers must be transmited to France, The expectation of payment at Gaudeloupe being given up in consequence of the State of things there.” Intends to take passage in a vessel he is fitting out for Amsterdam “& from thence proceed to France in Order to obtain payment for my Captured Property.” Asks JM to forward his papers soon, as his ship “will be ready for Sea before this Month is ended.” Also requests a letter of introduction to Robert R. Livingston and “any information or directions you may please to afford me.”
 

   
   RC (DLC: Causten-Pickett Papers, box 47); draft (RPB-JH). RC 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:437–38.


